In an action to recover damages for personal injuries, etc., the defendant Danilo Mendez and the third-party defendant Rosemary Peralta appeal from an order of the Supreme Court, Kings County (Rothenberg, J.), dated January 31, 2008, which denied their motion for leave to reargue their opposition to that branch of the plaintiffs’ motion which was to enforce a written settlement agreement dated June 7, 2004, which had been determined in an order of the same court dated August 31, 2007.
Ordered that the appeal is dismissed, without costs or disbursements, as no appeal lies from an order denying reargument (see Vandewinckel v Northport/East Northport Union Free School Dish, 24 AD3d 432, 433 [2005]; High v County of West-chester, 238 AD2d 476 [1997]; Foley v Roche, 68 AD2d 558, 568 [1979]). Mastro, J.E, Florio, Balkin and Eng, JJ., concur.